                                                      U.S. Department of Justice
                                                                                              Page 1
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      April 29, 2020

BY ECF
The Honorable Richard J. Sullivan
United States Circuit Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, New York 10007

       Re:     United States v. Jawad Amir Musa, 90 Cr. 863-8 (RJS)

Dear Judge Sullivan:

        Pursuant to the Court’s order dated April 22, 2020 (ECF Doc. No. 356), the Government
writes in response to the authorities and arguments raised in defendant Jawad Amir Musa’s
supplemental authority letters (ECF Doc Nos. 344–55) in support of his motion for compassionate
release (ECF Doc. No. 303). Musa contends that these supplemental authorities bolster his
arguments that (1) the Court may stand in for the Bureau of Prisons (“BOP”) in applying the
catchall category of “extraordinary and compelling” reasons under United States Sentencing
Guidelines (“U.S.S.G.”) § 1B1.13, and (2) his proffered reasons are in fact “extraordinary and
compelling.” The Government recognizes that a number of district courts have held they have
independent authority to apply the catchall category of “extraordinary and compelling” reasons,
and that several district courts have further held that certain changes to sentencing penalties in the
First Step Act of 2018, though not retroactive, are nevertheless an “extraordinarily and
compelling” reason for compassionate release. But numerous courts have disagreed. The
Government respectfully submits that the courts that have declined to stand in for the BOP are
properly interpreting and applying the Sentencing Guidelines, and that the reasons proffered by
Musa are not “extraordinary and compelling” under the law.

I.     The Sentencing Guidelines Vest the BOP with Sole Authority to Determine a
       Catchall “Extraordinary and Compelling” Reason

        Musa seeks compassionate release pursuant to the catchall provision of the application
notes to U.S.S.G. § 1B1.13, which permit relief where “[a]s determined by the Director of the
Bureau of Prisons, there exists in the defendant’s case an extraordinary and compelling reason
other than, or in combination with, the reasons described in subdivisions (A) through (C).” 1


1
 Subsections (A) through (C) provide “extraordinary and compelling” reasons exist where (A) the
defendant has a serious medical condition, (B) the defendant is at least 65 years old and certain
other conditions are met, or (C) the defendant is the only available caregiver for a minor child or
                                                                                            Page 2


U.S.S.G. § 1B1.13 app. note 1(D). The BOP declined to find “extraordinary and compelling”
circumstances in this case. (ECF Doc. No. 314-1). Musa argues that the Court may nevertheless
grant relief by making its own determination under the catchall provision that other “extraordinary
and compelling reasons” exist.

        In his supplemental authority letters, Musa identifies a number of cases in which district
courts made independent determinations of catchall “extraordinary and compelling” reasons. See
United States v. Haynes, No. 93 Cr. 1043 (RJD), 2020 WL 1941478, at *12–15 (E.D.N.Y. Apr.
22, 2020); United States v. Marks, No. 03 Cr. 6033L, 2020 WL 1908911, at *5–7 (W.D.N.Y. Apr.
20, 2020); United States v. Defendant(s), No. 2:99-CR-00257-CAS-3, 2020 WL 1864906, at *5
(C.D. Cal. Apr. 13, 2020); United States v. Hope, No. 90 Cr. 6108-KMW-2, slip op. at 3–5 (S.D.
Fla. Apr. 10, 2020); United States v. Millan, No. 91 Cr. 685 (LAP), 2020 WL 1674058, at *5–8
(S.D.N.Y. Apr. 6, 2020); United States v. Decator, No. CR CCB-95-0202, 2020 WL 1676219, at
*2–3 (D. Md. Apr. 6, 2020); United States v. Reyes, No. 04 CR 970, 2020 WL 1663129, at *2–3
(N.D. Ill. Apr. 3, 2020); United States v. Owens, No. 97 Cr. 2546-CAB, slip op. at 4–5 (S.D. Cal.
Mar. 23, 2020); United States v. Redd, No. 97 Cr. 6-AJT, 2020 WL 1248493, at *6–8 (E.D. Va.
Mar. 16, 2020); United States v. Young, No. 2:00-CR-0002-1, 2020 WL 1047815, at *5–6 (M.D.
Tenn. Mar. 4, 2020); United States v. O’Bryan, No. 96 Cr. 10076-03-JTM, 2020 WL 869475, at
*2 (D. Kan. Feb. 21, 2020); United States v. Maumau, No. 2:08-cr-00758-TC-11, 2020 WL
806121, at *3–4 (D. Utah Feb. 18, 2020); United States v. Urkevich, No. 8:03-CR-27, 2019 WL
6037391, at *3 (D. Neb. Nov. 14, 2019); United States v. Cantu, 423 F. Supp. 3d 345, 349–52
(S.D. Tex. 2019).2 These courts observe that when Congress enacted the First Step Act, it gave
inmates direct access to the courts for compassionate release, without a motion by the BOP, if
certain conditions are met. See, e.g., Marks, 2020 WL 1908911, at *5. Because the Sentencing
Commission has not yet amended U.S.S.G. § 1B1.13 to reflect that statutory change, these courts
infer that the “court effectively steps into the shoes of the BOP director, and makes its own
determination” of extraordinary and compelling reasons. Id. at *7. In other words, these courts
conclude that the U.S.S.G. § 1B1.13 is now abrogated by statute and, therefore, “courts are no
longer bound by the specific categories identified by the Sentencing Commission prior to the
enactment of the First Step Act.” Id. at *5.

        Other district courts, by contrast, have continued to apply U.S.S.G. § 1B1.13 as binding
authority. See United States v. Mollica, No. 2:14-CR-329-KOB, 2020 WL 1914956, at *4 (N.D.
Ala. Apr. 20, 2020); United States v. Goldberg, No. CR 12-180 (BAH), 2020 WL 1853298, at *4
(D.D.C. Apr. 13, 2020); Riley v. United States, No. C19-1522 JLR, 2020 WL 1819838, at *8 (W.D.
Wash. Apr. 10, 2020); United States v. Brummett, No. 6:07-103-DCR, 2020 WL 1492763, at *3
(E.D. Ky. Mar. 27, 2020); United States v. Willingham, No. Cr. 113-010, 2019 WL 6733028, at
*4 (S.D. Ga. Dec. 10, 2019); United States v. Lynn, Cr. No. 89-0072-WS, 2019 WL 3805349, at
*2 (S.D. Ala. Aug. 12, 2019), appeal dismissed, 2019 WL 6273393 (11th Cir. 2019); United States

incapacitated spouse. U.S.S.G. § 1B1.13 app. note 1(A)–(C). Musa does not contend he falls
within these categories.
2
  Musa also cites United States v. Ebbers, No. 02 Cr. 1144-3, 2020 WL 91399, at *4–5 (VEC)
(S.D.N.Y. Jan. 8, 2020), but that decision was expressly based upon the defendant’s age and
medical conditions, not the catchall provision of the application note.
                                                                                            Page 3


v. Shields, No. 12 Cr. 410-BLF-1, 2019 WL 2359231, at *4 (N.D. Cal. June 4, 2019),
reconsideration denied, 2019 WL 2645028 (N.D. Cal. June 27, 2019).3 These courts harmonize
the Sentencing Guidelines with the statute by eliminating the requirement that the BOP bring a
motion for compassionate release, as provided in the First Step Act, but maintaining the definition
of “extraordinary and compelling” set forth in the application notes to U.S.S.G § 1B1.13. See,
e.g., Lynn, 2019 WL 3805349, at *4. This interpretation permits the court to independently
evaluate the categories of “extraordinary and compelling” circumstances specifically identified in
the application notes — a serious medical condition, old age, and sole caregiver status — but
reserves to the BOP the discretion to apply the catchall category. Id.

        The latter group of courts, though smaller in number, is correct on the law. Congress
delegated sole authority to the Sentencing Commission to “describe what should be considered
extraordinary and compelling reasons for sentence reduction, including the criteria to be applied
and a list of specific examples,” 28 U.S.C. § 994(t), and required courts presented with
compassionate release motions to rule “consistent with applicable policy statements issued by the
Sentencing Commission,” 18 U.S.C. § 3582(c)(1)(A). Pursuant to its statutory mandate, the
Sentencing Commission defined “extraordinary and compelling” in U.S.S.G § 1B1.13, and
nothing in the First Step Act overrides that definition. The decisions cited by Musa “rest upon a
faulty premise that the First Step Act somehow rendered the Sentencing Commission’s policy
statement an inappropriate expression of policy,” Willingham, 2019 WL 6733028, at *2, but there
is no “inherent incompatibility between a statute allowing defendants to move for compassionate
release and a policy statement allowing BOP a role in determining whether compassionate release
is warranted, and thus no basis for deeming the policy statement overridden,” Lynn, 2019 WL
3805349, at *4. Setting aside the policy statement “contravenes express Congressional intent that
the Sentencing Commission, not the judiciary, determine what constitutes an appropriate use of
the ‘compassionate release’ provision.” Willingham, 2019 WL 6733028, at *4.

        The cases cited by Musa also suggest that preserving the BOP’s discretion to apply the
catchall provision would frustrate Congress’s intent through the First Step Act to expand the use
of compassionate release. See, e.g., Cantu, 423 F. Supp. 3d at 351 (“[I]f the Director of the BOP
were still the sole determiner of what constitutes an extraordinary and compelling reason, the
amendment’s allowance of defendants’ own § 3582(c)(1)(A) motions for reduction of sentence
would be to no avail.”). Many if not most motions for compassionate release, however, fall within
the defined categories of a serious medical condition, old age, or sole caregiver status, which do
not require a BOP determination. “[W]hile retaining BOP as the arbiter of the residual category
may not increase the number of compassionate releases, neither will it reduce them, so the net
effect of Section 603(b) [of the First Step Act] is decidedly to increase the use of compassionate
release.” Lynn, 2019 WL 3805349, at *3.


3
  In his reply brief, Musa claims that on reconsideration, “the court in Shields disavowed the
proposition for which it is cited in the government’s brief.” (ECF Doc. No. 335, at 4–5). In fact,
on reconsideration, the Shields court reiterated its view that it “had not discovered any legal
authority granting a district court discretion to disregard guidance provided by the sentencing
commission based on the court’s opinion that such guidance has not kept pace with statutory
amendments.” 2019 WL 2645028, at *2.
                                                                                             Page 4


II.    Musa Has Failed to State an Extraordinary and Compelling Reason for Release

       Musa proffers two reasons for compassionate release: first, that the First Step Act reduced
the mandatory minimum imprisonment applicable to defendants in his circumstances from life to
25 years, and second, that his decision to go to trial subjected him to an enhanced statutory penalty
that would been avoided had he accepted the Government’s plea offer.4 Should the Court
determine that it may review Musa’s reasons under the catchall provision of U.S.S.G. § 1B1.13,
the Court should hold that Musa’s reasons are not “extraordinary and compelling” within the
meaning of the law.

        The First Step Act does not constitute an “extraordinary and compelling” circumstance
simply because Musa’s offense conduct would not result in the same sentence today.5 To be sure,
a handful of cases cited by Musa have held that the First Step Act’s modification of a statutory
penalty was by itself sufficient to constitute an “extraordinary and compelling” circumstance. See
Haynes 2020 WL 1941478, at *15–16 (change to Section 924(c) stacking enhancement alone);
Decator, 2020 WL 1676219, at *2–3 (same); Redd, 2020 WL 1248493, at *5 (same); O’Bryan,
2020 WL 869475, at *2 (same); Maumau, 2020 WL 806121, at *7 (same); Urkevich, 2019 WL
6037391, at *3 (same). But other cases found the change in law compelling only when taken in
combination with the defendant’s rehabilitation, a factor undercut in this case by the defendant’s
forgery of a letter from a senior BOP official purporting to vouch for Musa’s maturity and
rehabilitation (ECF Doc. No. 311, at 18–20). See Hope, No. 90 Cr. 6108-KMW-2, slip op. at 8–9
(change to prior narcotics felonies enhancement, rehabilitation, and serious medical condition);
Young, 2020 WL 1047815, at *7–10 (change to Section 924(c) stacking, rehabilitation, and old
age); Marks, 2020 WL 1908911, at *7–8 (change to Section 924(c) stacking and rehabilitation);
Defendant(s), 2020 WL 1864906, at *5–6 (same); Owens, No. 97 Cr. 2546-CAB, slip op. at 5–6
(same).6


4
  In his April 7, 2020 letter, Musa references the “ongoing COVID-19 pandemic” as “added
exigency to securing [his] immediate release,” but does not identify any underlying medical
conditions or otherwise argue for relief on this ground. (ECF Doc. No. 353).
5
  None of the cases cited by Musa hold that regret at declining a plea offer, the second reason Musa
proffers, is “extraordinary and compelling.” Although the court in Haynes criticized that
defendant’s “stacked” 924(c) convictions as a “penalty for Haynes’s exercise of his constitutional
right to trial,” 2020 WL 1941478, at *15, the court held it was Congress’s modification of the
corresponding statutory penalties in the First Step Act that was the “extraordinary and compelling”
circumstance, id. at *16.
6
  The remaining cases cited by Musa are not factually analogous at all. See Millan, 2020 WL
1674058, at *9–15 (defendant’s conduct in prison, including work with at-risk youth and suicide
prevention, was extraordinary and compelling); Reyes, 2020 WL 1663129, at *5 (defendant’s
rehabilitation and need to care for family member with cancer were extraordinary and compelling);
Ebbers, 2020 WL 91399, at *7–8 (defendant’s serious medical conditions and old age were
extraordinary and compelling); Cantu, 423 F. Supp. 3d at 352–53 (Government’s request for home
confinement was extraordinary and compelling).
                                                                                             Page 5


        In all events, the cases granting compassionate release based upon the First Step Act’s non-
retroactive changes to sentencing penalties cannot be squared with the savings statute, which
provides that “[t]he repeal of any statute shall not have the effect to release or extinguish any
penalty, forfeiture, or liability incurred under such statute, unless the repealing Act shall so
expressly provide . . . .” 1 U.S.C. § 109. Because Musa’s sentence was imposed 27 years before
enactment of the First Step Act in 2018, it is fixed by the savings statute and the First Step Act
“cannot be applied to reduce [his] sentence . . . .” United States v. Diaz, 627 F.3d 930, 931 (2d
Cir. 2010) (per curiam) (declining to apply sentencing changes in the Fair Sentencing Act of 2010
to a defendant who “was convicted and sentenced before [that statute] was enacted”).

        Applying the savings statute, the courts of appeals have uniformly held that the First Step
Act’s non-retroactive changes to sentencing penalties — including both Section 401 of the Act,
which reduces the enhancement for two prior felony narcotics convictions applied in Musa’s case,
and Section 403 of the Act, which limits the “stacking” of Section 924(c) convictions applied in
the bulk of the cases Musa cites as supplemental authority — do not apply to defendants on direct
appeal at the time of enactment. See Young v. United States, 943 F.3d 460, 462 (D.C. Cir. 2019)
(Section 401); United States v. Wiseman, 932 F.3d 411, 417 (6th Cir. 2019) (Section 401), cert.
denied, No. 19-7341, 2020 WL 873742 (Feb. 24, 2020); United States v. Gonzalez, 949 F.3d 30,
42 (1st Cir. 2020) (Section 401); United States v. Pierson, 925 F.3d 913, 927 (7th Cir. 2019)
(Section 401), vacated and remanded on other grounds, No. 19-566, 2020 WL 1124417, at *1
(Mar. 9, 2020); United States v. Cruz-Rivera, 954 F.3d 410, 412–13 (1st Cir. 2020) (Section 403);
United States v. Richardson, 948 F.3d 733, 750–53 (6th Cir. 2020) (Section 403); United States v.
Jordan, 952 F.3d 160, 171–74 (4th Cir. 2020) (Section 403); United States v. Hodge, 948 F.3d
160, 162–64 (3d Cir. 2020) (Section 403).

        Each of these appellate cases presents the precise sentencing disparity that Musa raises:
Defendants sentenced before enactment of the First Step Act are treated differently than defendants
sentenced after. “But those disparities, reflecting a line-drawing effort, will exist whenever
Congress enacts a new law changing sentences (unless Congress intends re-opening sentencing
proceedings concluded prior to a new law’s effective date).” Dorsey v. United States, 567 U.S.
260, 280 (2012). Musa’s invitation to recast the First Step Act as an “extraordinary and
compelling” reason for purposes of compassionate release would circumvent the express
limitations on retroactivity set forth by Congress. Put differently, it makes no sense for Congress
to preclude a defendant sentenced in 2018 (Young) from receiving the sentencing benefit of the
First Step Act on direct appeal, but permit a defendant sentenced in 1991 (Musa) to receive the
same benefit through compassionate release. (Indeed, Musa’s argument would even permit
Young, denied the benefit of the First Step Act on direct appeal, to immediately request
compassionate release on the same ground.) As Judge Caproni wrote: “[I]t is not this Court’s role
to retroactively correct sentencing disparities without a Congressional mandate to do so, only to
consider whether compassion justifies release under the present circumstances.” Ebbers, 2020
WL 91399, at *9.
                                                                                  Page 6


      For the reasons set forth above and in the Government’s brief, Musa’s motion for
compassionate release should be denied.

                                              Respectfully submitted,

                                              GEOFFREY S. BERMAN
                                              United States Attorney for the
                                              Southern District of New York


                                       by:
                                              Alexander Li
                                              Danielle Sassoon
                                              Assistant United States Attorneys
                                              (212) 637-2265/-1115

cc:   John Gleeson, Esq. (via ECF)
